DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 3, 6, 13, 14, 17-22, 25, 26, 29, 31-36, 40-43, and 46-58 have been cancelled.
Claims 5, 15, 16, 28, 44, and 45 have been withdrawn.  Claim 1 has been amended.
	Claims 1, 2, 4, 7-12, 23, 24, 27, 30, and 37-39 are under examination.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over 

Uno et al. teach that TGF[Symbol font/0x62] plays a central role in the development of NASH by activating hepatic fibrosis; Uno et al. teach administering tranilast to animal models of NASH, wherein tranilast administration suppresses TGF[Symbol font/0x62] expression and prevents the development of hepatic fibrosis in these animals (see Abstract; paragraph bridging p. 109 and 110; paragraph bridging p. 112 and 113; p. 117, column 2, last paragraph).   
Uno et al. teach inhibiting TGF[Symbol font/0x62] and not TAZ (claim 1).  However, doing so is suggested by the prior art.  For example, Breitkopf et al. teach that, since many of the TGF[Symbol font/0x62]1 profibrotic events involve Smad3, inhibiting Smad3 activity will increase specificity of therapeutic approaches toward profibrogenic signaling (see p. 125S, column 2, second full paragraph; p. 128S, paragraph bridging columns 1 and 2; p. 129S, column 1).  Wang et al. teach that the apoptotic hepatocytes in the damaged liver produce Ihh, wherein Ihh promotes activation of the hepatic stellate cells (HSCs) leading to fibrosis (p. 69, column 2, second paragraph; p. 70, column 2, last paragraph; p. 72).  Black et al. teach that apoptosis in hepatocyte is mediated by the TGF[Symbol font/0x62]1-Smad3 pathway (see Abstract; p. 1742).  Since Miranda et al. teach that TAZ expression is necessary to retain Smad3 within the nucleus for TGF[Symbol font/0x62] signaling and that TAZ is a regulatory mechanism with potential key roles in the pathogenesis of organ fibrosis (see Abstract), one of skill in the art would have reasonably concluded that TAZ could be used to control the activity of Smad3.  
claims 1 and 4).  
Furthermore, since Wang et al. teach that the Ihh released by the apoptotic hepatocyte is fibrogenic, one of skill in the art would have found obvious to modify further add an Ihh inhibitor (claim 7) with the reasonable expectation that doing so would result in a composition suitable to treat NASH.
MPEP 2144.06 [R-6] I states:
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)

Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

4.	Claims 1, 4, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Uno et al. taken with each Wang et al., Black et al., Breitkopf et al., and Miranda et al., in further view of both Hong et al. (Science, 2005, 309: 1074-1078) and Cheng et al. (Mol. Pharm., 2009, 6: 772-779).
claims 8-10).  However, anti-TAZ siRNAs were known and used in the prior art to inhibit TAZ expression, for example by Hong et al. (see p. 1075, paragraph bridging columns 1 and 2).  While Hong et al. do not specifically teach that the siRNAs are set forth by the SEQ ID NOs: recited in claim 10, it is noted that there is no evidence of record that using any of the recited siRNAs leads to unexpected results.  One of skill in the art would have found obvious to design and screen several siRNAs targeting different regions of the TAZ gene and select the most potent siRNAs, as doing so was routine in the prior art (see Cheng et al., p. 773, column 2, last paragraph).  Furthermore, as evidenced by the Sequence Alignment of record, SEQ ID NO: 61 was used in the prior art to inhibit TAZ and thus, one of skill in the art would have found obvious to include this sequence in the screen.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

5.	Claims 1, 2, 4, 7-12, 23, 24, and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Uno et al. taken with each Wang et al., Black et al., Breitkopf et al., Miranda et al., Hong et al., and Cheng et al., in further view of Wang et al. (Radiation Research. 2013, 179: 69-75). 
The teachings of Uno et al., Wang et al., Black et al., Breitkopf et al., Miranda et al., Hong et al., and Cheng et al. are applied as above for claims 1, 4, and 8-10.  Uno et claims 2, 11, 12, 23, 24, 27, and 37-39).  Wang et al. teach using core-shell nanoparticles functionalized with N-acetylgalactosamine to deliver siRNAs to hepatocytes (see Abstract; p. 107, column 1, last paragraph; p. 112, column 2, last paragraph).  One of skill in the art would have found obvious to practice the method of Yang et al., Uno et al., Breitkopf et al., Miranda et al., Hong et al., and Cheng et al. by using the nanoparticles taught by Wang et al. with the reasonable expectation that doing so would deliver the anti-TAZ siRNA to the hepatocytes and would prevent the development of hepatic fibrosis.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
6.	The applicant argues that Miranda fails to teach TAZ function in the liver.
However, Miranda does not have to specifically teach a TAZ function in the liver.  The rationale for obviousness could take into account the knowledge generally available to one of skill in the art (see MPEP 2144 I).  Black teaches that apoptosis in hepatocyte is mediated by the TGF[Symbol font/0x62]1-Smad3 pathway.  Since Miranda teaches that TAZ is necessary to retain Smad3 in the nucleus and since it was known in the prior art that hepatocytes express TAZ (see Lutz Z, Gastroenterol., 2015, Abstract 53-A4_10; cited on the IDS filed on 1/14/2020), one of skill in the art would have reasonably expected TAZ to mediate Smad3 retention within the hepatocyte nucleus.  	


Furthermore, Black teaches that apoptosis in hepatocyte is mediated by Smad3.  Inazaki (Kidney Int., 2004, 66: 597-604) teaches that Smad3 deficiency suppresses inflammation and apoptosis (see p. 597, column 1).  Thus, that inhibiting TAZ would suppress inflammation and hepatocyte apoptosis was expected from the teachings in the prior art. 

The 132 Declaration filed on 10/6/2021 provides the same arguments as above and it is not found persuasive for the reasons set forth above.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Inazaki (Kidney Int., 2004, 66: 597-604) was cited in response to the argument of unexpected results.  Specifically, this reference shows that suppressing inflammation and hepatocyte apoptosis was expected from the teachings in the prior art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633